DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because Figures 1, 3-5, 10-12, 14-16, 18 and 19 include letters which do not measure at least .32 cm. (1/8 inch) in height (i.e., subscript, lowercase characters and numbers in FIGs. 1, 3-5, 10-12, 14-16, 18 and 19). See MPEP 507 (A) and 37 CFR 1.84(p)(3): Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.
The drawings are also objected to because Reference characters 406 and 408 shown in FIGs. 4 and 5 are not found in the detailed description. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities:
Reference characters 406 and 408 shown in FIGs. 4 and 5 are not described in applicant’s specification (see, e.g., paragraphs 50-61 of the specification describing FIGs. 4 and 5). Appropriate correction is required. 

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Line 8 of claim 1 recites “the sensor cells”. Applicant previously introduced “a plurality of sensor cells” in line 7. For clarity and consistency, the examiner suggests that one way to overcome the objection would be to amend the recitation of “the sensor cells” to read “the plurality of sensor cells” (See, e.g., line 10 of claim 1, which recites “the plurality of sensor cells”).  Appropriate correction is required.
Line 1 of claim 10 recites “the two-dimensional array of second integrators”. Applicant did not previously introduce any “two-dimensional array of second integrators” in claim 10 or its base claim, claim 1. Applicant previously introduced “an array of 
Line 7 of claim 19 recites “the sensor cells”. Applicant previously introduced “a plurality of sensor cells” in line 6. For clarity and consistency, the examiner suggests that one way to overcome the objection would be to amend the recitation of “the sensor cells” to read “the plurality of sensor cells”. Appropriate correction is required.
In lines 7-9 of claim 19, the word “and” is missing between “first thresholding unit,” and “a classification array” in the recitation of “the classification block comprising at least a first integrator coupled to a first thresholding unit, a classification array”. Appropriate correction is required.
Line 12 of claim 19 recites “resetting a first integrator in the classification block”. Applicant previously introduced “the classification block comprising at least a first integrator” in lines 7-8. For examination purposes “a first integrator in the classification block” has been interpreted as the previously introduced “at least a first integrator”. Appropriate correction is required.
Also, claims 2-18, which each depend directly or indirectly from claim 1, are objected to based on their respective dependencies from claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a first thresholding unit receiving a signal from the first integrator … and second thresholding units … receiving respective weight values in claim 1; and 
a first thresholding unit ... thresholding the weighted sum of the sensor readings by applying an activation function using the first thresholding unit and second thresholding units … generating an output by applying the cumulative weighted sum to the second thresholding units in claim 19.

Regarding claim 1 and the above-noted three-prong test, the recited a first thresholding unit is a generic placeholder, receiving a signal from the first integrator is functional language, and there is no recitation of sufficient structure to perform the receiving. Also in claim 1, second thresholding units is a generic placeholder, receiving respective weight values is functional language, and there is no recitation of sufficient structure to perform the receiving.
Regarding claim 19 and the above-noted three-prong test, the recited first thresholding unit is a generic placeholder, thresholding the weighted sum of the sensor readings by applying an activation function using the first thresholding unit is functional language, and there is no recitation of sufficient structure to perform the thresholding or applying. Additionally in claim 19, the recited second thresholding units is a generic placeholder, generating an output by applying the cumulative weighted sum to the second thresholding units is functional language, and there is no recitation of sufficient structure to perform the generating or applying.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations:

Regarding the above-noted first thresholding unit and second thresholding units recited in claims 1 and 19: 
With reference to the classification blocks 400 and 500 of FIGs. 4 and 5, paragraphs 50, 52-53 and 55-57 recite “a first thresholding unit 401, which implements an activation function”, “An output of the thresholding unit 401 is coupled with an output block 402”, “a gate of [transistor] M5 is coupled with the output of thresholding unit 401”, “transfer the output of the integrator to the thresholding unit 401, where the activation function is applied to the integrator output and the result is transferred to the output block 402”, “The module described above (Cint, A1, M3, M4 and thresholding unit 401) corresponds to a single neuron in the hidden layer of the equivalent neural network. Since this module is used H times (sequentially) per sensor data acquisition, it is implemented only once in hardware”, “weights are applied to the output voltages received from the thresholding unit 401”, “receipt of the first output voltage from the thresholding unit 401” and “As a result, the output of the column integrators in the output block is the sum of H weighted sums generated from the H output voltages received from the thresholding unit 401.”
Regarding the above-noted second thresholding units recited in claims 1 and 19: 
With reference to the classification blocks 400 and 500 of FIGs. 4 and 5, paragraphs 52-54 and 58 recite “a second thresholding unit 404”, “output voltage of the thresholding unit 404”, “a second source/drain of [transistor] M7 is coupled with an input of the thresholding unit 404”, “a gate of [transistor] M8 is coupled with an output of the 
With continued reference to first reference to first thresholding unit 401 and second thresholding units 404 of FIG. 5 and to the thresholding circuit 1800 of FIG. 18, paragraph 96 recites “the thresholding circuit 1800 may be used to form the thresholding units (e.g., 401, 404, 504, etc.) in FIG. 5.” 
Since claims 1 and 19 are interpreted under 35 U.S.C. 112(f), and paragraphs 56 and 96 of applicant’s specification disclose that the first “thresholding unit 401 … is implemented only once in hardware” and that “the thresholding circuit 1800 may be used to form the thresholding units (e.g., 401, 404” corresponding to the recited first and second thresholding units, the above-noted thresholding units are being interpreted as hardware (i.e., circuitry and hardware modules).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "an equivalent deep neural network (DNN)" in each of independent claims 1 and 19 is a relative term which renders these claims indefinite. The term "equivalent deep neural network (DNN)" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(II) provides the following, “A claim may be rendered indefinite by reference to an object that is variable.”
In particular, it is unclear what metrics are used for ascertaining the requisite degree of equivalence or equality in the term "equivalent” in the phrase "equivalent deep neural network (DNN)”. Applicant’s specification includes several references to “equivalent deep neural network (DNN)” (See, e.g., paragraphs 6-7, 9 and 101-103) that merely repeat the claim language. Applicant’s specification mentions an “equivalent neural network” and an “equivalent circuit” (See, paragraphs 38, 40-41, 43, 45-46, 50, 54-57, 59-63, 71, 86, 91-92) without defining how the “equivalent neural network” or 
The last limitation of claim 4 recites “provide signal to the second integrators in the next row, and the second thresholding units in the last row provide signal to the output circuit”. Applicant did not previously introduce any “output circuit” in claim 4 or its base claim, claim 1. For examination purposes, “the output circuit” has been interpreted as “an output circuit”. Regarding the recitations of “provide signal”, Applicant previously introduced “the second integrators in the first row of the array receive signals” and “receive signals from the second integrators in the same row” in lines 2-3 and 6-7 of the claim. However, it is unclear whether the recitations of “provide signal” (which are grammatically incorrect) refer to providing the previously-introduced, plural “signals” received from the second integrators in the first row, the same row, or to some other, singular “signal”. For examination purposes, recitations of “provide signal” have been 
The term “each full scan of the sensor array” in claim 8 is a relative term which renders these claims indefinite. No scan or scanning of the sensor array was previously introduced in claim 8 or its base claim, claim 1. The term "full scan of the sensor array " is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(II) provides the following, “A claim may be rendered indefinite by reference to an object that is variable.”
In particular, it is unclear what metrics are used for ascertaining the requisite degree of fullness in the term "full” in the phrase "each full scan of the sensor array”. Applicant’s specification, does not mention, much less define what is meant by the recited “full scan of the sensor array” or provide a standard for ascertaining the requisite degree of fullness in the term “full scan of the sensor array”, let alone define or provide examples of a “full scan” of “the sensor array”. Therefore, one of ordinary skill in the art would not be able to ascertain what “each full scan of the sensor array” would encompass. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting the term an “each full scan of the sensor array” as a scan or reading of a sensor array. Appropriate correction is required.
Claim 16 recites "wherein the thresholding units are configured to implement a sigmoid activation function" in lines 1-2. Claim 16 depends directly from base claim 1. Applicant previously introduced “a first thresholding unit” and “second thresholding units” in claim 1. However, it is unclear whether “the thresholding units” recited in claim 
Claim 19 recites “the respective sensor cells coupled to the given one of the row lines” in line 15. Applicant did not previously introduce any “respective sensor cells” or “respective sensor cells coupled to the given one of the row lines”. Applicant previously introduced “the sensor array operatively coupled with the weight block” in lines 3-4 and “a plurality of sensor cells corresponding to respective neurons in an input layer” in line 6 and “second integrators coupled to corresponding second thresholding units, row lines” in lines 9-10. However, it is unclear whether “the respective sensor cells coupled to the given one of the row lines” refer to sensor cells of “the sensor array”, the “plurality of sensor cells”, or to some other sensor cells. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting the term “the respective sensor cells coupled to the given one of the row lines” as any of the previously introduced “plurality of sensor cells” that are coupled to the previously introduced “given one of the row lines”. Appropriate correction is required.
Also, claims 2-18 which depend from claim 1, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalamkar et al. (U.S. Patent Application Pub. No. 2018/0293493 A1, hereinafter “Kalamkar”) in view of Hu et al. (U.S. Patent Application Pub. No. 2018/0364785 A1, hereinafter “Hu”) and further in view of Troccoli (International Patent . 
The applied Kalamkar reference was filed on April 10, 2017, and this date is before the effective filing date of this application, i.e., November 16, 2017. Therefore, Kalamkar constitutes prior art under 35 U.S.C. 102(a)(2).
The applied Hu reference claims priority to PCT Application No. PCT/US2015/066902 filed on December 18, 2015, and this date is before the effective filing date of this application, i.e., November 16, 2017. Therefore, Hu constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 1, Kalamkar discloses the invention as claimed including a classifier system implementing an equivalent deep neural network (DNN) (as indicated above, “an equivalent deep neural network (DNN)” has been interpreted as any neural network having multiple hidden layers (i.e., any deep neural network)) (see, e.g., FIG. 15A depicting machine learning architecture stack architecture stack 1500 [i.e., a system] with NN/neural network topologies 1508 that include a DNN/deep neural network and paragraphs 152 and 196, “Deep neural networks used in deep learning typically include a front-end network to perform feature recognition coupled to a back-end network which represents a mathematical model that can perform operations (e.g., object classification” [i.e., a classifier system], “The machine learning frameworks 1506 can enable machine learning operations to be performed using one of any number of neural network topologies 1508, including but not limited to a CNN, RNN, LSTM, Generic Deep Neural Networks, and Reinforcement Learning Networks. Machine , the classifier system comprising:
a weight block (paragraphs 34 and 42 of applicant’s specification state “a weight block or module 310 operatively coupled with the sensor array and classification block 306” and “the weight block 310 and at least a portion of the column lines used for transferring the weight values to the sensor array 302 are also used for providing weight values to the classification block 306”. Therefore, “a weight block”, under the broadest reasonable interpretation (BRI), is any block, module or component that transfers or provides weights/weight values) (see, e.g., paragraphs 162, 186, 189 and 191, “learned weights of the DBN [deep belief network] can then be used to provide pre-train[ed] neural networks by determining an optimal initial set of weights for the neural network”, “input data 1402 is processed by a machine learning model having a set of weights 1404 to generate a set of activations”, “weight data 1404, and/or activation data 1406 is partitioned and distributed across multiple compute nodes”, “messaging libraries are used to enable data transfers for weight and activation data” [i.e., a weight block/library that provides/transfers weights 1404]);
a classification block (paragraphs 34, 42 and 50 of applicant’s specification state “a classification block or module 306 operatively coupled with the sensor array”, “the weight block 310 and at least a portion of the column lines … are also used for providing weight values to the classification block 306” and “an exemplary classification block or module 400, which corresponds to an equivalent neural network with one hidden layer”. Therefore, “a classification block”, under BRI, is any block, module or component that receives weights and corresponds to any neural network with a hidden ; … and
a sensor array operatively coupled with the weight block, the classification block … the sensor array comprising a plurality of sensor cells (see, e.g., FIG. 15A depicting inputs 1502 from “sensors” and paragraphs 195-196, “machine learning architecture stack 1500 includes multiple software and hardware layers that range from input data 1502 provided by an array of sensors [i.e., a sensor array] to hardware 1514 elements that perform various compute, storage, or communication operations” [i.e., software and hardware layers of machine learning architecture stack 1500, including weight and classification blocks, are coupled with the sensor array], “input data 1502 is multi-modal input including but not limited to video and/or image data, data from multiple sensors” [i.e., the sensor array including a plurality of/multiple sensor cells]) corresponding to respective neurons in an input layer of the equivalent DNN (as indicated above, the “equivalent DNN” has been interpreted as any neural network having multiple hidden layers (i.e., any deep neural network)) (see, e.g., FIG. 15A depicting inputs 1502 from “sensors” and NN topologies 1508 including the “DNN” and paragraphs 148 and 157, “nodes in the CNN input layer are organized into a set of , … the weight values received from the weight block corresponding to connection weights in the equivalent DNN (as indicated above, the “equivalent DNN” has been interpreted as any neural network having multiple hidden layers (i.e., any deep neural network) and the “weight block”, under the BRI, is any block, module or component that transfers or provides weights/weight values) (see, e.g., paragraphs 135, 153 and 162, “for a neural network, … the weights associated with the connections are adjusted”, “update the weights of the of the neural network”, “A deep belief network (DBN) … The learned weights of the DBN can then be used to provide pre-train neural networks by determining an optimal initial set of weights for the neural network.” [i.e., weight values received from a weight block correspond to connection weights in the neural network and DBN/DNN]).
Although Kalamkar substantially discloses the claimed invention, Kalamkar is not relied on for explicitly disclosing a row selector; and 
a sensor array operatively coupled with … the row selector, …
wherein the classifier system is configured such that the plurality of sensor cells share a common terminal connected to the data integration line, the row lines are controlled by the row selector, and the column lines receive respective weight values from the weight block … ; and
wherein the classification block includes a first integrator receiving a signal generated on the data integration line when the integration start line is selected, and a first thresholding unit receiving a signal from the first integrator, the first thresholding unit operatively coupled to an array of second integrators and second thresholding units arranged in a two-dimensional matrix configuration, the array of second integrators and second thresholding units including row lines, controlled by the row selector, and column lines receiving respective weight values from the weight block.
In the same field, analogous art Hu teaches a row selector (paragraphs 34 and 102 of applicant’s specification state “a row selector (Row Sel) 308 operatively coupled with the sensor array” and “the row lines are controlled by the row selector”. Therefore, “a row selector”, under the BRI, is any module or component that selects or controls row lines, wires, or connections) (see, e.g., paragraph 32, “The crossbar array 302 may also include … drivers connected to the row electrodes 304 and address decoders to select a row electrode 304 and activate a driver corresponding to the selected row electrode 304. For example, a driver for a selected row electrode 304 can drive the selected row electrode 304 with different voltages for performing a vector-matrix multiplication or with voltages for setting resistance values of the memristors 308 of the crossbar array 302.” [i.e., a decoder with memristors 308 to select rows 304]); and
a sensor array operatively coupled with … the row selector (as indicated above, the “row selector”, under the BRI, is any module or component that selects or controls row lines, wires, or connections) (see, e.g., paragraphs 31-32 , “device 300 including a dot product engine (DPE), or crossbar array 302, for processing analog , …
wherein the classifier system is configured such that the plurality of sensor cells share a common terminal connected to the data integration line (with reference to FIG. 3, paragraphs 34-35 of applicant’s specification state “The sensor array further includes … a data integration line 312, which are [is] shared between all the sensor cells. The data integration line 312 connects the sensor array 302 to an integrator unit in the classification block 306.” and “the data integration line 312 (which is shared between all the MxN sensor cells).” Therefore, “the data integration line”, under the BRI, is any line or connection shared between sensors/sensor cells in a sensor array) (see, e.g., FIG. 3 depicting sensors 370 and MxN array 302 with shared lines/connections and paragraphs 27 and 31, “sensors 110 may comprise analog sensors that are external to device 101 and are connected to device 101 via electrical wiring for conveying analog voltage signals”, “device 300 including a dot product engine (DPE), or crossbar array 302, for processing analog sensor data. As illustrated in FIG. 3, device 300 may include the crossbar array 302, one or more sensors 370 and a , the row lines are controlled by the row selector, and the column lines receive respective weight values from the weight block (as indicated above, “the weight block”, under the BRI, is any block, module or component that transfers or provides weights/weight values and the “row selector”, under the BRI, is any block, module or component that selects or controls row lines, wires, or connections) (see, e.g., paragraphs 18, 31 and 37, “DPE 130 may comprise an array of N rows and M columns to perform vector-matrix or dot product computations with respect to an input vector of the first set of analog voltage signals. For example, an input analog voltage signal from each row of the crossbar array may be weighted by the conductance of the memristors in each column and accumulated as the current output from each column”, “device 300 including a dot product engine (DPE), or crossbar array 302, for processing analog sensor data. As illustrated in FIG. 3, device 300 may include the crossbar array 302, one or more sensors 370 and a processor 390. The various components of device 300 may be interconnected by one or more links” [i.e., row lines/links for the N rows controlled by processor 390, column lines for the M columns], “For each column electrode 306, a respective input analog voltage signal from the input vector on one of the row electrodes 304 is weighted by a … column of the crossbar array 302. The weighted summation is reflected at one of the output analog voltage signals at the vector output register 314 corresponding to the jth column.” [i.e., column lines receive weight values]), … and
wherein the classification block includes a first integrator receiving a signal generated on the data integration line when the integration start line is selected (with reference to FIG. 3, paragraphs 34-35 of applicant’s specification state “The sensor array further includes an integration start line, Row N+1, and a data integration line 312, which are shared between all the sensor cells. The data integration line 312 connects the sensor array 302 to an integrator unit in the classification block 306.” and “the integration start line, Row N+1 (which is shared between all the MxN sensor cells), and a second terminal of the variable resistor R (the sensor device) is connected to the data integration line 312 (which is shared between all the MxN sensor cells).” Therefore, “the data integration line” and “the integration start line”, under the BRI, are any lines or connections shared between sensors/sensor cells in a sensor array. Also, aside from repeating the claim language, see, e.g., paragraphs 8-9 and 102-103, applicant’s specification does not provide examples of or define “a first integrator”. Therefore, “a first integrator”, under the BRI, is any component that receives a signal generated on any line or connection shared between sensors) (see, e.g., paragraphs 23 and 30-31, “signals comprising the input vector to DPE 130 may comprise 256 analog voltage signals sampled from four sensors … device 101 may include the analog buffer(s) 120 to sample and hold the analog voltage signals from the sensor(s) 110”, “sensor(s) 210 may be external to device 200, and may plug into device 200 via electrical wiring to convey sensor data as analog voltage signals”, “The various components of device 300 may be interconnected by one or more links 391 for analog signals” [i.e., an integrator/device 101 receiving a signal generated on a data integration line/link shared by sensors 110/210]), and a first thresholding unit receiving a signal from the first integrator (as indicated above, “a first thresholding unit” has been interpreted to be hardware (i.e., circuitry and hardware modules) and the “first integrator”, under the BRI, is any component that receives a signal generated on any line or connection shared between sensors) (see, e.g., paragraphs 22, 35 and 38, “the first set of analog voltage signals comprising the input vector to DPE 130 from sensor(s) 110 and/or analog buffer(s) 120 may be sub-threshold voltages”, “analog voltage signals in the input vector are below a threshold voltage for programming the memristors 308”, “the comparator 380 may comprise a threshold comparator that compares the first output analog voltage signal to a reference voltage.” [i.e., a first thresholding unit/380 receiving a signal from the first integrator]), the first thresholding unit operatively coupled to an array of second integrators and second thresholding units arranged in a two-dimensional matrix configuration (Aside from repeating the claim language, see, e.g., paragraphs 8-9 and 102-103, applicant’s specification does not provide examples of or define the “first integrator” or “second integrators”. Therefore, “second integrators”, under the BRI, is any array of components that receives a signal from a first component) (see, e.g., paragraph 38, “the comparator 380 may comprise a threshold comparator” [i.e., the first thresholding unit], “the comparator 380 may comprise several threshold comparators arranged in parallel” [i.e., the first thresholding unit coupled to an array of second integrators and second thresholding units/comparators in a two-dimensional matrix arrangement/configuration]), the array of second integrators and second thresholding units including row lines, controlled by the row selector, and column lines receiving respective weight values from the weight block (as indicated above, “second thresholding units” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalamkar to incorporate the teachings of Hu to provide a device to program a memristor-based crossbar array for processing sensor data [i.e., from a sensor array], wherein the device determines target resistance values for memristors of a crossbar array to represent a neural network for processing the sensor data to detect a pattern, the device providing a first set of voltage signals to program the plurality of memristors of the crossbar array where the first set of voltage signals are based upon the target resistance values, and the device determining an accuracy of the crossbar array in detecting the pattern in the sensor data, the device also providing a second set of voltage signals to reprogram the plurality of memristors [i.e., programmable resistive elements] and including a programming unit that can utilize feedback information to train a matrix that models the neural network (See, e.g., Hu, paragraphs 10, 26 and 49-50). Doing so would have allowed Kalamkar to use the 
Although Kalamkar in view of Hu substantially teaches the claimed invention, Kalamkar in view of Hu is not relied on to teach the sensor cells arranged in a two-dimensional matrix configuration, row lines, column lines, a data integration line and an integration start line.
In the same field, analogous art Troccoli teaches the sensor cells arranged in a two-dimensional matrix configuration, row lines, column lines, a data integration line and an integration start line (with reference to FIG. 3, paragraphs 34-35 of applicant’s specification state “The sensor array further includes an integration start line, Row N+1, and a data integration line 312, which are shared between all the sensor cells. The data integration line 312 connects the sensor array 302 to an integrator unit in the classification block 306.” and “the integration start line, Row N+1 (which is shared between all the MxN sensor cells), and a second terminal of the variable resistor R (the sensor device) is connected to the data integration line 312 (which is shared between all the MxN sensor cells).” Therefore, “a data integration line and an integration start line”, under the BRI, are any lines or connections shared between sensors/sensor cells in a sensor array) (see, e.g., claim 15 and paragraphs 12-14, “an array of sensor elements, the array including a plurality of sensor elements coupled to a plurality of column lines and a plurality of row lines”, “In large area sensor arrays (e.g., 100 mm2 or greater), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Troccoli with Kalamkar in view of Hu to provide a sensing array having an improved switching structure for selectively biasing and reading pixel sites where an array 210 of sensing elements [i.e., a sensor array 210 comprising a plurality of sensing elements/cells] is connected to column and row switching modules 220 and 230 (See, e.g., Troccoli, FIG. 5 and paragraph 19). Doing so would have allowed Kalamkar in view of Hu to use Troccoli’s sensing array with thin film polysilicon diodes as switching elements in order to reduce switch noise and improve accuracy, as suggested by Troccoli (See, e.g., Troccoli, paragraph 26). This is 

Regarding claim 6, as discussed above, Kalamkar in view of Hu and Troccoli teaches the system of claim 1.
Kalamkar further discloses wherein voltages loaded by the weight block … in the sensor array are associated with the connection weights of the input layer of the equivalent DNN (as indicated above, the “equivalent DNN” has been interpreted as any neural network having multiple hidden layers (i.e., any deep neural network) and the “weight block”, under the BRI, is any block, module or component that transfers or provides weights/weight values) (see, e.g., paragraphs 134, 157, 162, 186, 189, 191 and 195, “Data received at the nodes of an input layer of a feedforward network are propagated … via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (‘weights’)”, “The neurons compute a dot product between the weights of the neurons and the region in the local input to which the neurons are connected.” [i.e., connection weights of the input layer], “learned weights of the DBN [deep belief network/DNN] can then be used to provide pre-train[ed] neural networks by determining an optimal initial set of weights for the neural network”, “input data 1402 is processed by a machine learning model having a set of weights 1404 to generate a set of activations” [i.e., voltages/activation values], “weight data 1404, and/or activation data 1406 is partitioned and distributed across multiple compute nodes”, “messaging libraries are used to enable data transfers for weight and activation data” [i.e., a weight block/library that loads/transfers weights 
Although Kalamkar in view of Hu substantially teaches the claimed invention, Kalamkar in view of Hu is not relied on to teach voltages loaded by the weight block onto the column lines in the sensor array.
In the same field, analogous art Hu teaches voltages loaded by the weight block onto the column lines in the sensor array (see, e.g., paragraph 32, “crossbar array 302 may include sense circuits 316 … crossbar array 302 may include … M column electrodes 306 … crossbar array 302 may further include … a vector output register 314 for receiving an output vector (e.g., a second set of analog voltage signals), resulting from current flows in the column electrodes 306.” [i.e., receiving/loading voltage signals onto column lines], “the sense circuits 316 are to convert an electrical current in a column electrode 306 to one of the second set of analog voltage signals” [i.e., M column lines of the sensor array/array of sense circuits 316]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalamkar to incorporate the teachings of Hu to provide a device to program a memristor-based crossbar array for processing sensor data [i.e., from a sensor array], wherein the device determines target resistance values for memristors of a crossbar array to represent a neural network for processing the sensor data to detect a pattern, the device providing a first set of voltage signals to program the plurality of memristors of the crossbar array where the first set of voltage signals are based upon the target resistance values, and the device determining 

Regarding claim 7, as discussed above, Kalamkar in view of Hu and Troccoli teaches the system of claim 1.
Kalamkar further discloses wherein voltages loaded by the weight block … in the classification block are associated with weights of at least one of a hidden layer of the equivalent DNN and the output layer of the equivalent DNN (see, e.g., paragraphs 134, 162, 186, 189 and 191, “Data received at the nodes of an input layer of a feedforward network are propagated (i.e., ‘fed forward’) to the nodes of the output layer via an activation function that calculates the states of the nodes of each successive layer in the network based on coefficients (‘weights’)” [i.e., connection weights of the input layer and the output layer], “learned weights of the DBN [deep belief network/DNN] can then be used to provide pre-train[ed] neural networks by determining an optimal initial set of weights for the neural network”, “input data 1402 is processed by 
Although Kalamkar in view of Hu substantially teaches the claimed invention, Kalamkar in view of Hu is not relied on to teach wherein voltages loaded by the weight block onto the column lines in the classification block are associated with weights (see, e.g., paragraphs 32 and 37, “crossbar array 302 may include sense circuits 316 … crossbar array 302 may include … M column electrodes 306 … crossbar array 302 may further include … a vector output register 314 for receiving an output vector (e.g., a second set of analog voltage signals), resulting from current flows in the column electrodes 306.” [i.e., receiving/loading voltage signals onto column lines], “the sense circuits 316 are to convert an electrical current in a column electrode 306 to one of the second set of analog voltage signals” [i.e., M column lines of the sensor array/array of sense circuits 316], “For each column electrode 306, a respective input analog voltage signal from the input vector on one of the row electrodes 304 is weighted” [i.e., voltages/voltage signals in column lines/column electrodes 306 are associated with weights]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalamkar to incorporate the teachings of Hu to provide a device to program a memristor-based crossbar array for processing sensor data [i.e., from a sensor array], wherein the device determines target 

Regarding claim 8, as discussed above, Kalamkar in view of Hu and Troccoli teaches the system of claim 1.
Although Kalamkar in view of Hu substantially teaches the claimed invention, Kalamkar in view of Hu is not relied on to teach wherein the integration start line is triggered after each full scan of the sensor array.
In the same field, analogous art Troccoli teaches wherein the integration start line is triggered after each full scan of the sensor array (as indicated above, “the integration start line”, under the BRI, is any line or connection shared between sensors/sensor cells in a sensor array and “each full scan of the sensor array” as a scan or reading of a sensor array) (see, e.g., claims 13 and 15 and paragraphs 14 and 32, “a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Troccoli with Kalamkar in view of Hu to provide a sensing array having an improved switching structure for selectively biasing and reading pixel sites where an array 210 of sensing elements [i.e., a sensor array 210 comprising a plurality of sensing elements/cells] is connected to column and row switching modules 220 and 230 (See, e.g., Troccoli, FIG. 5 and paragraph 19). Doing so would have allowed Kalamkar in view of Hu to use Troccoli’s sensing array with thin film polysilicon diodes as switching elements in order to reduce switch noise and improve accuracy, as suggested by Troccoli (See, e.g., Troccoli, paragraph 26).

Regarding claim 9, as discussed above, Kalamkar in view of Hu and Troccoli teaches the system of claim 1.
wherein the sensor array is scanned … for each classification (see, e.g., paragraphs 195-196, “input data 1502 provided by an array of sensors to hardware 1514 elements that perform various compute, storage, or communication operations”, “applications 1504 include multi-modal fusion and decision-making applications that can process the input to enable machine learning tasks such as image understanding” [i.e., input 1502 from the sensor array is scanned/read for an image understanding/classification]) … where H1 is an integer indicative of a number of neurons in a first hidden layer of the equivalent DNN (see, e.g., FIG. 15A depicting DNN in NN topologies 1508 and paragraphs 154-155 and 190-191, “Neurons in a fully connected layer have full connections to all activations in the previous layer”, “output of the convolution of a field is input … to the nodes of the subsequent layer”, “multiple nodes (Node 0, Node 1)” [i.e., a number of nodes/neurons, 2, of a layer of the DNN], “transfer activation data from a first layer 1421A … where the first layer and the successive layer are hidden layers” [i.e., a number of nodes/neurons in first hidden layer 1421A]).
Although Kalamkar substantially discloses the claimed invention, Kalamkar is not relied on for explicitly disclosing wherein the sensor array is scanned H1 times for each classification.
In the same field, analogous art Hu teaches wherein the sensor array is scanned H1 times for each classification (see, e.g., paragraphs 19 and 36-37, “a model neural network may be for classifying human activity” [i.e., for each classification], “crossbar array 302 may then be used for … operations for processing analog sensor data … an input vector of the first set of analog voltage signals is applied 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalamkar to incorporate the teachings of Hu to provide a device to program a memristor-based crossbar array for processing sensor data [i.e., from a sensor array], wherein the device determines target resistance values for memristors of a crossbar array to represent a neural network for processing the sensor data to detect a pattern, the device providing a first set of voltage signals to program the plurality of memristors of the crossbar array where the first set of voltage signals are based upon the target resistance values, and the device determining an accuracy of the crossbar array in detecting the pattern in the sensor data, the device also providing a second set of voltage signals to reprogram the plurality of memristors [i.e., programmable resistive elements] and including a programming unit that can utilize feedback information to train a matrix that models the neural network (See, e.g., Hu, paragraphs 10, 26 and 49-50). Doing so would have allowed Kalamkar to use the device and the feedback information to improve the accuracy of the crossbar array in detecting the pattern in the sensor data and to improve the accuracy of event detection, as suggested by Hu (See, e.g., Hu, paragraphs 10, 26, 49-50 and 55).

Regarding claim 10, as discussed above, Kalamkar in view of Hu and Troccoli teaches the system of claim 1.
 wherein the two-dimensional array of second integrators in the classification block is scanned sequentially following a scanning of the sensor array.
In the same field, analogous art Hu teaches wherein the two-dimensional array of second integrators in the classification block is scanned sequentially following a scanning of the sensor array (as indicated above, “the two-dimensional array of second integrators” has been interpreted as the previously-introduced “array of second integrators” and “second integrators”, under the BRI, is any array of components that receives a signal from a first component) (see, e.g., paragraphs 32 and 38, “crossbar array 302 may further include … a vector output register 314 for receiving an output vector (e.g., a second set of analog voltage signals), resulting from current flows in the column electrodes 306. In one example, the sense circuits 316 are to convert an electrical current in a column electrode 306 to one of the second set of analog voltage signals in the output vector” [i.e., reading/scanning the sense circuits 316/sensor cells in columns 306 of array 302], “comparator 380 may detect a pattern based upon several of the output analog voltage signals in the output vector. For example, the comparator 380 may comprise several threshold comparators arranged … and operating upon several output analog voltage signals of output vector” [i.e., sequentially scanning several signals of an array of second integrators in a two-dimensional arrangement after scanning the sensor array to obtain the output vector]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalamkar to incorporate the 

Regarding claim 15, as discussed above, Kalamkar in view of Hu and Troccoli teaches the system of claim 1.
Although Kalamkar substantially discloses the claimed invention, Kalamkar is not relied on for explicitly disclosing wherein the weight block comprises a cross-bar array of programmable resistive elements.
In the same field, analogous art Hu teaches wherein the weight block comprises a cross-bar array of programmable resistive elements (as indicated above, the “weight block”, under the BRI, is any block, module or component that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalamkar to incorporate the teachings of Hu to provide a device to program a memristor-based crossbar array for processing sensor data [i.e., from a sensor array], wherein the device determines target resistance values for memristors of a crossbar array to represent a neural network for processing the sensor data to detect a pattern, the device providing a first set of voltage signals to program the plurality of memristors of the crossbar array where the first set of voltage signals are based upon the target resistance values, and the device determining an accuracy of the crossbar array in detecting the pattern in the sensor data, the device also providing a second set of voltage signals to reprogram the plurality of memristors [i.e., programmable resistive elements] and including a programming unit that can utilize feedback information to train a matrix that models the neural network (See, e.g., Hu, paragraphs 10, 26 and 49-50). Doing so would have allowed Kalamkar to use the device and the feedback information to improve the accuracy of the crossbar array in detecting the pattern in the sensor data and to improve the accuracy of event detection, as suggested by Hu (See, e.g., Hu, paragraphs 10, 26, 49-50 and 55).


Although Kalamkar substantially discloses the claimed invention, Kalamkar is not relied on for explicitly disclosing wherein at least one of the first and second integrators in the classification block comprises an operational amplifier and a capacitor, the capacitor connected between an input and an output of the operational amplifier.
In the same field, analogous art Hu teaches wherein at least one of the first and second integrators in the classification block comprises an operational amplifier and a capacitor, the capacitor connected between an input and an output of the operational amplifier (as indicated above, under the BRI, “a classification block” is any block, module or component that receives weights and corresponds to any neural network with a hidden layer, the “first integrator” is any component that receives a signal generated on any line or connection shared between sensors, and “second integrators” is any array of components that receives a signal from a first component) (see, e.g., paragraphs 13, 18 and 37, “analog processing of the sensor data utilizing amplifiers, capacitors”, “the input vector, G is the conductance matrix of DPE 130, including contributions from each memristor in the DPE 130, Rs is a vector representing the resistances of sense circuits at the output of each column of the DPE 130, and where the negative sign follows from a presence of negative feedback operational amplifiers in sense circuits at an output of the DPE 130” [i.e., integrator(s) of the classification block includes an operational amplifier and a capacitor], “an input … including contributions from each memristor 308 in the crossbar array, and Rs is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalamkar to incorporate the teachings of Hu to provide a device to program a memristor-based crossbar array for processing sensor data [i.e., from a sensor array], wherein the device determines target resistance values for memristors of a crossbar array to represent a neural network for processing the sensor data to detect a pattern, the device providing a first set of voltage signals to program the plurality of memristors of the crossbar array where the first set of voltage signals are based upon the target resistance values, and the device determining an accuracy of the crossbar array in detecting the pattern in the sensor data, the device also providing a second set of voltage signals to reprogram the plurality of memristors [i.e., programmable resistive elements] and including a programming unit that can utilize feedback information to train a matrix that models the neural network (See, e.g., Hu, paragraphs 10, 26 and 49-50). Doing so would have allowed Kalamkar to use the device and the feedback information to improve the accuracy of the crossbar array in detecting the pattern in the sensor data and to improve the accuracy of event detection, as suggested by Hu (See, e.g., Hu, paragraphs 10, 26, 49-50 and 55).

Regarding claim 18, as discussed above, Kalamkar in view of Hu and Troccoli teaches the system of claim 17.
wherein the operational amplifier comprises a single transistor connected in a common-source configuration.
In the same field, analogous art Hu teaches wherein the operational amplifier comprises a single transistor connected in a common-source configuration (see, e.g., paragraphs 32, 37 and 39, “the sense circuits 316 may each include an operational amplifier 318”, “the input vector, G is the conductance matrix of DPE 130, including contributions from each memristor in the DPE 130, Rs is a vector representing the resistances of sense circuits at the output of each column of the DPE 130, and where the negative sign follows from a presence of negative feedback operational amplifiers 318 in the sense circuits 316”, “crossbar array may be provided that includes a transistor in series with the memristor, e.g., a depletion mode transistor, at each junction of the crossbar array.” [i.e., operational amplifier 318 includes a transistor connected in a common-source configuration]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kalamkar in view of Hu and Troccoli as applied to claim 1 above, and further in view of Afzali-Ardakani et al. (U.S. Patent Application Pub. No. 2017/0117236 A1, hereinafter “Afzali-Ardakani”).  
While the applied Afzali-Ardakani reference appears to be a grace-period disclosure by the inventor, Bahman Hekmatshoartabari, the 35 USC § 102(b)(1)(A) exception does not apply because the reference was authored in part by Afzali-Ardakani, Joel P. de Souza, Daniel M. Kuchta and Devendra K. Sadana, who are not 
Regarding claim 14, as discussed above, Kalamkar in view of Hu and Troccoli teaches the system of claim 1.
Although Kalamkar in view of Hu and Troccoli substantially teaches the claimed invention, Kalamkar in view of Hu and Troccoli is not relied on to teach wherein each of at least a subset of sensor cells comprises a two-terminal hydrogenated amorphous silicon photoconductor.
In the same field, analogous art Afzali-Ardakani teaches teach wherein each of at least a subset of sensor cells comprises a two-terminal hydrogenated amorphous silicon photoconductor (see, e.g., paragraphs 51 and 70, “photosensitive material within the gate contact 130 includes hydrogenated amorphous silicon” [i.e., a hydrogenated amorphous silicon photoconductor], “voltage source VDD is electrically connected to the normally-OFF heterojunction field-effect photo-transistor and a ground terminal 350 is electrically connected to the reactive layer” [i.e., a two-terminal photoconductor]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Afzali-Ardakani with Kalamkar in view of Hu and Troccoli to provide a photo-Thin-film heterojunction field-effect transistor (photo-.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kalamkar in view of Hu and Troccoli as applied to claim 1 above, and further in view of non-patent literature Gokmen (“Acceleration of deep neural network training with resistive cross-point devices: Design considerations.” Frontiers in neuroscience 10 (2016): 333, pages 1-13, hereinafter “Gokmen”).
Regarding claim 16, as discussed above, Kalamkar in view of Hu and Troccoli teaches the system of claim 1.
Although Kalamkar in view of Hu and Troccoli substantially teaches the claimed invention, Kalamkar in view of Hu and Troccoli is not relied on to teach wherein the thresholding units are configured to implement a sigmoid activation function.
In the same field, analogous art Gokmen teaches wherein the thresholding units are configured to implement a sigmoid activation function (see, e.g., FIG. 5 depicting thresholding imposed with a “sigmoid activation function in hidden layers” and pages 3 and 9, “sigmoid and softmax activation functions are used in hidden and output 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Kalamkar in view of Hu and Troccoli to provide resistive processing unit (RPU) devices that can store and update weight values locally thus minimizing data movement during training in order to allow full exploitation of the locality and the parallelism of a training algorithm (See, e.g., Gokmen, page 1). Doing so would have allowed Kalamkar in view of Hu and Troccoli to use Gokmen’s RPU devices to accelerate DNN training by orders of magnitude while using much less power, as suggested by Gokmen (See, e.g., Gokmen, page 1). 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalamkar in view of Hu and Troccoli, and further in view of Tomasini et al. (US Pat No. 5,978,025, hereinafter “Tomasini”).
Regarding claim 5, as discussed above, Kalamkar in view of Hu and Troccoli teaches the system of claim 1.
Although Kalamkar in view of Hu and Troccoli substantially teaches the claimed invention, Kalamkar in view of Hu and Troccoli is not relied on to teach wherein an integration time of the classification block is configured to be shorter than resistance-capacitance (RC) delays associated with sensor resistance values and storage capacitance values.
wherein an integration time of the classification block is configured to be shorter than resistance-capacitance (RC) delays associated with sensor resistance values and storage capacitance values (see, e.g., col. 3, lines 13-20, col. 5 lines 2-6, col. 9, lines 50-52 and col. 10, lines 21-26, “The successive ‘reading’ of the charge level of the storage capacitance … the photogenerated current is integrated in the storage capacitance of each photosensitive cell”, “the pixel value stored as electric charge in the capacitance Cs … by coupling the capacitances Cs of the selected row of cells” [i.e., storage capacitance values/Cs of sensor cells], “duration of the integration phase is therefore equal to the time T multiplied by the ratio Irs/lrf, so that possibility for regulating the integration time consists of changing the ratio between these two currents”, “information relative to the detected level of the global photogenerated current can be … processed so as to obtain a control phase that determines the duration of the integration time of the frame in the form of electric charge, in function of parameters set by the operator.” [i.e., an integration T time is a parameters set/configured to be shorter than resistance-capacitance delays for the sensor resistance values for Irs, Irf and storage capacitance values Cs]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomasini with Kalamkar in view of Hu and Troccoli to provide a sensing array [i.e., a sensor array] having an improved switching structure using thin film polysilicon diodes as switching elements in a differential signal path for differential signal acquisition. (See, e.g., Tomasini, FIG. 5 and paragraphs 27 and 34). Doing so would have allowed Kalamkar in view of Hu and 

With respect to independent claim 19, Kalamkar discloses the invention as claimed including a method of classifying data acquired from a sensor array (see, e.g., FIG. 15A depicting input data 1502 from “sensors” and paragraphs 152, 156 and 195-196, “Deep neural networks used in deep learning typically include a front-end network to perform feature recognition coupled to a back-end network which represents a mathematical model that can perform operations (e.g., object classification”, “provide input to a fully connected layer, for example, to generate a classification value” [i.e., perform a method of classifying data], “machine learning architecture stack 1500 includes multiple software and hardware layers that range from input data 1502 provided by an array of sensors [i.e., a sensor array] to hardware 1514 elements that perform various compute, storage, or communication operations”, “input data 1502 is multi-modal input including but not limited to video and/or image data, data from multiple sensors” [i.e., input data acquired from the sensor array including]), the method comprising:
providing a classifier system implementing an equivalent deep neural network (DNN) (as indicated above, “an equivalent deep neural network (DNN)” has been interpreted as any neural network having multiple hidden layers (i.e., any deep neural network)) (see, e.g., FIG. 15A depicting machine learning architecture stack , 
the classifier system including a weight block (as indicated above, “a weight block”, under the BRI, is any block, module or component that transfers or provides weights/weight values) (see, e.g., paragraphs 162, 186, 189 and 191, “learned weights of the DBN [deep belief network] can then be used to provide pre-train[ed] neural networks by determining an optimal initial set of weights for the neural network”, “input data 1402 is processed by a machine learning model having a set of weights 1404 to generate a set of activations”, “weight data 1404, and/or activation data 1406 is partitioned and distributed across multiple compute nodes”, “messaging libraries are used to enable data transfers for weight and activation data” [i.e., a weight block/library that provides/transfers weights 1404]), 
a classification block (as indicated above, “a classification block”, under BRI, is any block, module or component that receives weights and corresponds to any neural network with a hidden layer) (see, e.g., paragraphs 151-153 and 156, “hidden layers of , … and the sensor array operatively coupled with the weight block, the classification block …, the sensor array comprising … a plurality of sensor cells corresponding to respective neurons in an input layer of the equivalent DNN (as indicated above, the “equivalent DNN” has been interpreted as any neural network having multiple hidden layers (i.e., any deep neural network)) (see, e.g., FIG. 15A depicting inputs 1502 from “sensors” and paragraphs 195-196, “machine learning architecture stack 1500 includes multiple software and hardware layers that range from input data 1502 provided by an array of sensors [i.e., a sensor array] to hardware 1514 elements that perform various compute, storage, or communication operations” [i.e., software and hardware layers of machine learning architecture stack 1500, including weight and classification blocks, are coupled with the sensor array], “input data 1502 is multi-modal input including but not limited to video and/or image data, data from multiple sensors” [i.e., the sensor array including a plurality of/multiple sensor cells]) … ;
scanning the sensor array sequentially … and loading … connection weights associated with the neurons in the input layer of the equivalent DNN (see, ;
prescribed voltages corresponding to connection weights between neurons in a first hidden layer and neurons in one of a next hidden layer and an output layer of the equivalent DNN (as indicated above, the “equivalent DNN” has been interpreted as any neural network having multiple hidden layers (i.e., any deep neural network)) (see, e.g., paragraphs 134, 151, 161 and 191, “network topology includes an input layer and an output layer that are separated by at least one hidden layer … network nodes are fully connected via edges to the nodes in adjacent layers”, “deep neural networks used in deep learning are artificial neural networks composed of multiple hidden layers”, “the state of the hidden layers 1004 is defined by the previous state and the input”, “messaging libraries are used to enable data transfers for weight and activation data during distributed training of a neural network … an Alltoall 1409 ; …
H1 being a number of neurons in the first hidden layer of the equivalent DNN (see, e.g., FIG. 15A depicting DNN in NN topologies 1508 and paragraphs 154-155 and 190-191, “Neurons in a fully connected layer have full connections to all activations in the previous layer”, “output of the convolution of a field is input … to the nodes of the subsequent layer”, “multiple nodes (Node 0, Node 1)” [i.e., a number of nodes/neurons, 2, of a layer of the DNN], “transfer activation data from a first layer 1421A … where the first layer and the successive layer are hidden layers” [i.e., a number of nodes/neurons in first hidden layer 1421A]).
Although Kalamkar substantially discloses the claimed invention, Kalamkar is not relied on for explicitly disclosing a row selector, and the sensor array operatively coupled with … the row selector, …
the classification block comprising at least a first integrator coupled to a first thresholding unit, a classification array arranged in a two dimensional matrix of second integrators coupled to corresponding second thresholding units, row lines and column lines;
resetting the second integrators in the classification block;
resetting a first integrator in the classification block; …
scanning the sensor array sequentially by selecting a given one of the row lines of the classification array and loading prescribed voltages provided by the column lines onto … the respective sensor cells coupled to the given one of the row lines, the prescribed voltages corresponding to connection weights ... ;
generating a weighted sum of sensor readings obtained from scanning the sensor array by connecting the sensor array to the first integrator;
thresholding the weighted sum of the sensor readings by applying an activation function using the first thresholding unit;
multiplying the thresholded weighted sum of the sensor readings with the prescribed voltages corresponding to connection weights provided by the column lines using the second integrators in the selected given one of the row lines of the classification array … ;
generating a cumulative weighted sum of the thresholded weighted sums of the sensor readings by repeating the steps of resetting a first integrator, sequentially scanning the sensor array, generating the weighted sum of sensor readings, thresholding the weighted sum of the sensor readings and multiplying the thresholded weighted sum of the sensor readings for H1 cycles using the second integrators in each column of the selected given one of the row lines of the classification array … ; and
generating an output by applying the cumulative weighted sum to the second thresholding units in the corresponding columns of the selected given one of the row lines of the classification array, or generating corresponding inputs for the second integrators in a next subsequent row of the classification array.
In the same field, analogous art Hu teaches a row selector (paragraphs 34 and 102 of applicant’s specification state “a row selector (Row Sel) 308 operatively coupled with the sensor array” and “the row lines are controlled by the row selector”. Therefore, “a row selector”, under the BRI, is any module or component that selects or controls row lines, wires, or connections) (see, e.g., paragraph 32, “The crossbar array 302 may also include … drivers connected to the row electrodes 304 and address decoders to select a row electrode 304 and activate a driver corresponding to the selected row electrode 304. For example, a driver for a selected row electrode 304 can drive the selected row electrode 304 with different voltages for performing a vector-matrix multiplication or with voltages for setting resistance values of the memristors 308 of the crossbar array 302.” [i.e., a decoder with memristors 308 to select rows 304]), and
the sensor array operatively coupled with … the row selector (as indicated above, the “row selector”, under the BRI, is any module or component that selects or controls row lines, wires, or connections) (see, e.g., paragraphs 31-32 , “device 300 including a dot product engine (DPE), or crossbar array 302, for processing analog sensor data. As illustrated in FIG. 3, device 300 may include the crossbar array 302, one or more sensors 370 and a processor 390. The various components of device 300 may be interconnected by one or more links”, “crossbar array 302 may include sense circuits 316. In one example, crossbar array 302 may further include a comparator 380 … crossbar array 302 may include N row electrodes 304 and M column electrodes 306. The junctions or cross points throughout the crossbar array 302 (where the row , …
the classification block comprising at least a first integrator coupled to a first thresholding unit (as indicated above, “a first integrator”, under the BRI, is any component that receives a signal generated on any line or connection shared between sensors, and “a first thresholding unit” has been interpreted to be hardware (i.e., circuitry and hardware modules)) (see, e.g., paragraphs 23, 30, 36 and 38, “signals comprising the input vector to DPE 130 may comprise 256 analog voltage signals sampled from four sensors … device 101 may include the analog buffer(s) 120 to sample and hold the analog voltage signals from the sensor(s) 110”, “sensor(s) 210 may be external to device 200, and may plug into device 200 via electrical wiring to convey sensor data as analog voltage signals”, “The various components of device 300 may be interconnected by one or more links 391 for analog signals” [i.e., an integrator/device 101 receiving a signal generated on a data integration line/link shared by sensors 110/210], “analog voltage signals in the input vector are below a threshold voltage for programming the memristors 308”, “the comparator 380 may comprise a threshold comparator that compares the first output analog voltage signal to a reference voltage.” [i.e., the first integrator coupled/connected to a first thresholding unit/380]), 
a classification array arranged in a two dimensional matrix of second integrators coupled to corresponding second thresholding units, row lines and column lines (as indicated above, “second thresholding units” have been interpreted to be hardware (i.e., circuitry and hardware modules) and “second integrators”, under the ; 
resetting the second integrators in the classification block (see, e.g., paragraph 48, “In one example, the first set of voltage signals may be further based upon characteristics of the memristors in the crossbar array, such as threshold voltages for programming/setting/resetting the memristors” [i.e., resetting the memristors of the second integrators]);
resetting a first integrator in the classification block (as indicated above, “a first integrator in the classification block” has been interpreted as the previously introduced “at least a first integrator”) (see, e.g., paragraph 22, “In one example, the third set of analog voltage signals output by digital-to-analog converter(s) 142 is of sufficient magnitude to program, reprogram or reset the resistance (or conductance) of a memristor of the DPE 130” [i.e., resetting a memristor of the first integrator]) …
scanning the sensor array sequentially by selecting a given one of the row lines of the classification array and loading prescribed voltages provided by the column lines onto … the respective sensor cells coupled to the given one of the row lines (as indicated above, “the respective sensor cells coupled to the given one of the row lines” has been interpreted as any of the previously introduced “plurality of sensor cells” that are coupled to the previously introduced “given one of the row lines”) (see, e.g., paragraph 32, “crossbar array 302 may further include … a vector output register 314 for receiving an output vector (e.g., a second set of analog voltage signals), resulting from current flows in the column electrodes 306. In one example, the sense circuits 316 are to convert an electrical current in a column electrode 306 to one of the second set of analog voltage signals in the output vector” [i.e., reading/scanning the sense circuits 316/sensor cells in columns 306 of array 302 and loading voltage signals]. For instance, the sense circuits 316 may each include an operational amplifier 318 and a resistor 320, which can be arranged to represent a virtual ground for read operations” [i.e., loading voltage onto amplifier 318 and resistor 320 of sense circuits 316/sensor cells in array 302]), the prescribed voltages corresponding to connection weights (see, e.g., paragraphs 18 and 37, “input analog voltage signal ;
generating a weighted sum of sensor readings obtained from scanning the sensor array by connecting the sensor array to the first integrator (as indicated above, the “first integrator”, under the BRI, is any component that receives a signal generated on any line or connection shared between sensors) (see, e.g., paragraphs 32 and 36-37, “device 300 including a dot product engine (DPE), or crossbar array 302, for processing analog sensor data. As illustrated in FIG. 3, device 300 may include the crossbar array 302, one or more sensors 370, and a processor 390. The various components of device 300 may be interconnected by one or more links” [i.e., connecting the sensor array to components including the first integrator], “crossbar array 302 may then be used for dot-product or matrix multiplication operations for processing analog sensor data” [i.e., sensor readings obtained from scanning the sensor array], “The weighted summation is reflected at one of the output analog voltage signals at the vector output register 314 corresponding to the jth column” [i.e., generating a weighted summation/sum of sensor readings]);
thresholding the weighted sum of the sensor readings by applying an activation function using the first thresholding unit (as indicated above, the “first ;
multiplying the thresholded weighted sum of the sensor readings with the prescribed voltages corresponding to connection weights provided by the column lines using the second integrators in the selected given one of the row lines of the classification array (see, e.g., paragraphs 36-37, “crossbar array 302 may then be used for dot-product or matrix multiplication operations for processing analog sensor data … an output vector of the second set of analog voltage signals is obtained at output vector 314, corresponding to the result of multiplying an NxM matrix (e.g., the crossbar array 302) by an Nx1 vector (e.g., the input vector)”, “vector and matrix multiplications may be performed through the crossbar array 302 by applying the input vector comprising the first set of analog voltage signals at vector input register 310 simultaneously along the row electrodes 304, collecting the currents through the column electrodes 306 and measuring the output analog voltage signals … For each column electrode 306, a respective input analog voltage signal from the input vector on one of the row electrodes 304 is weighted by a corresponding resistance” [i.e., multiplying  ;
generating a cumulative weighted sum of the thresholded weighted sums of the sensor readings by repeating the steps of resetting a first integrator, sequentially scanning the sensor array, generating the weighted sum of sensor readings, thresholding the weighted sum of the sensor readings and multiplying the thresholded weighted sum of the sensor readings for H1 cycles using the second integrators in each column of the selected given one of the row lines of the classification array (see, e.g., paragraphs 36-38, “crossbar array 302 may then be used for dot-product or matrix multiplication operations for processing analog sensor data” [i.e., multiple multiplication operations for sensor readings, repeatedly multiplying the thresholded weighted sum of the sensor readings], “For each column electrode 306, a respective input analog voltage signal from the input vector on one of the row electrodes 304 is weighted by a corresponding resistance … The weighted summation is reflected at one of the output analog voltage signals at the vector output register 314 corresponding to the jth column” [i.e., for each column electrode 306/H1 cycles, generating a weighted summation/sum of sensor readings and repeating the weighted summation for H1 cycles/iterations to generate a cumulative weighted sum of the thresholded weight sums], “comparator 380 may comprise a threshold comparator … comparator 380 may detect a pattern based upon several of the output analog voltage signals in the output vector. For example, the comparator 380 may comprise several threshold comparators arranged in parallel and operating upon several output analog voltage signals of output vector” [i.e., repeatedly thresholding]) ... ; and
generating an output by applying the cumulative weighted sum to the second thresholding units in the corresponding columns of the selected given one of the row lines of the classification array, or generating corresponding inputs for the second integrators in a next subsequent row of the classification array (see, e.g., paragraph 38, “crossbar array 302 may include a comparator 380 to determine whether a particular pattern is detected in the output vector … a predicted output vector should result [i.e., generating an output]. In one example, the conductance matrix G of the crossbar array 302 is programmed such that the predicted output vector may include a first analog voltage signal being high when the pattern is detected”, “comparator 380 may comprise several threshold comparators arranged in parallel and operating upon several output analog voltage signals of output vector, any one of which may serve to provide an activation signal to the processor 390” [i.e., generating an output, output analog voltage signals of an output vector by applying the cumulative weighted sum to the second thresholding units/comparators]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalamkar to incorporate the teachings of Hu to provide a device to program a memristor-based crossbar array for processing sensor data [i.e., from a sensor array], wherein the device determines target resistance values for memristors of a crossbar array to represent a neural network for processing the sensor data to detect a pattern, the device providing a first set of voltage signals to program the plurality of memristors of the crossbar array where the first set of voltage signals are based upon the target resistance values, and the device determining an accuracy of the crossbar array in detecting the pattern in the sensor data, the device 
Although Kalamkar in view of Hu substantially teaches the claimed invention, Kalamkar in view of Hu is not relied on to teach the sensor array comprising row lines, column lines, a data integration line, an integration start line and … the sensor cells arranged in a two-dimensional matrix configuration and
scanning the sensor array sequentially by selecting a given one of the row lines of the classification array and loading prescribed voltages provided by the column lines onto storage … included in the respective sensor cells coupled to the given one of the row lines.
In the same field, analogous art Troccoli teaches the sensor array comprising row lines, column lines, a data integration line, an integration start line and … the sensor cells arranged in a two-dimensional matrix configuration (as indicated above, “a data integration line, an integration start line”, under the BRI, are any lines or connections shared between sensors/sensor cells in a sensor array) (see, e.g., claim 15 and paragraphs 12-14, “an array of sensor elements, the array including a plurality of 2 or greater), thousands of sensing sites are arranged in rows and columns that are accessed and controlled by horizontal and vertical conducting traces … Sensing sites with two terminals can share one connection horizontally (forming row lines) and one connection vertically (forming the column lines)” [i.e., sensor cells in a 2D matrix configuration with row and column lines], “An array can be controlled by external circuitry that sequentially enables each column and each row. This is done by applying a biasing current to the vertical conducting traces (column selection) and by grounding the horizontal traces (row selection). External circuitry is then used to measure the voltage signal at the head of a selected column and at the end of a selected row. This differential signal represents the information for each sensing site”, “They also provide the ability to integrate control circuitry on the same panel as the sensing array, further reducing cost and increasing integration” [i.e., array/2D matrix of sensor cells with information/data integration and integration start lines/connections shared by the sensing array cells]) and 
scanning the sensor array sequentially by selecting a given one of the row lines of the classification array and loading prescribed voltages provided by the column lines onto storage … included in the respective sensor cells coupled to the given one of the row lines (as indicated above, “the respective sensor cells coupled to the given one of the row lines” has been interpreted as any of the previously introduced “plurality of sensor cells” that are coupled to the previously introduced “given one of the row lines”) (see, e.g., paragraphs 21, 29 and 32, “An array can be controlled by external circuitry that sequentially enables each column and each row. This is done 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Troccoli with Kalamkar in view of Hu to provide a sensing array having an improved switching structure for selectively biasing and reading pixel sites where an array 210 of sensing elements [i.e., a sensor array 210 comprising a plurality of sensing elements/cells] is connected to column and row switching modules 220 and 230 (See, e.g., Troccoli, FIG. 5 and paragraph 19). Doing so would have allowed Kalamkar in view of Hu to use Troccoli’s sensing array with thin film polysilicon diodes as switching elements in order to reduce switch noise and improve accuracy, as suggested by Troccoli (See, e.g., Troccoli, paragraph 26). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Kalamkar in view of Hu and Troccoli substantially teaches the claimed invention, Kalamkar in view of Hu and Troccoli is not relied on to teach scanning the sensor array sequentially by selecting a given one of the row lines of the classification array and loading prescribed voltages provided by the column lines onto storage capacitors included in the respective sensor cells coupled to the given one of the row lines.
In the same field, analogous art Tomasini teaches scanning the sensor array sequentially by selecting a given one of the row lines of the classification array and loading prescribed voltages provided by the column lines onto storage capacitors included in the respective sensor cells coupled to the given one of the row lines (as indicated above, “the respective sensor cells coupled to the given one of the row lines” has been interpreted as any of the previously introduced “plurality of sensor cells” that are coupled to the previously introduced “given one of the row lines”) (see, e.g., col. 1, lines 60-66, col. 3, lines 13-20 and col. 5 lines 2-6, “The reading of an image detected by the array of photo sensitive cells takes place by scanning the cells in cyclic succession, usually row by row [i.e., scanning the sensor array sequentially]. For each row of selected cells, the values relative to the single pixels of the row are commonly read in a parallel mode by a number of reading circuits equal to the number of pixels per row (i.e. equivalent to the number of columns of the photosensitive array)” [i.e., selecting one of the row lines, loading voltage values provided by the columns/column lines of the photosensitive/classification array], “The successive ‘reading’ of the charge level of the storage capacitance, that corresponds to the relative intensity value of each pixel … the photogenerated current is integrated in the storage capacitance of each photosensitive cell”, “reading of the pixel value stored as electric charge in the capacitance Cs during the preceding frame storing phase, by coupling the capacitances Cs of the selected row of cells” [i.e., loading voltage values/electric ,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomasini with Kalamkar in view of Hu and Troccoli to provide a sensing array [i.e., a sensor array] having an improved switching structure using thin film polysilicon diodes as switching elements in a differential signal path for differential signal acquisition. (See, e.g., Tomasini, FIG. 5 and paragraphs 27 and 34). Doing so would have allowed Kalamkar in view of Hu and Troccoli to use Tomasini’s sensing array and switching structure to reduce switch noise and improve accuracy, as suggested by Tomasini (See, e.g., Tomasini, paragraph 34). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Allowable Subject Matter
Upon overcoming of all the objections, and the rejections as discussed above in items 3-21, Claims 2-4 and 11-13 are objected to as being dependent upon a rejected base claim (i.e., claim 1), but would be allowable if amended to address the below-noted rejections under 35 U.S.C. 112(b) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For example, with regard to dependent claim 2, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claim 2 and its base claim, independent claim 1. 
With regard to claim 2, Troccoli (International Patent Application Pub. No. WO 2010/053894 A1, hereinafter “Troccoli”) teaches wherein the sensor array comprises a plurality of storage capacitors (see, e.g., col. 1, lines 60-66 and col. 3, lines 13-20, “reading of an image detected by the array of photo sensitive cells” [i.e., the sensor array], “The successive ‘reading’ of the charge level of the storage capacitance, that corresponds to the relative intensity value of each pixel … the photogenerated current is integrated in the storage capacitance of each photosensitive cell”, “the pixel value stored as electric charge in the capacitance Cs during the preceding frame storing phase, by coupling the capacitances Cs of the selected row of cells” [i.e., storage capacitors included in photosensitive cells/sensors of the sensor array]), and
a first plurality of select transistors and a second plurality of select transistors (see, e.g., col. 1, lines 51-55, “The photosensitive portion of the integrated device is commonly constituted by an array or matrix of elementary cells, … The photodetector member of each cell may be a phototransistor” [i.e., array of sensor cells includes first and second pluralities of transistors]).
However, the prior art of record does not anticipate or render obvious the limitations “wherein a gate terminal of each of the first plurality of select transistors in each row is controlled by a corresponding one of the row lines connected to the row selector, a first source/drain terminal of each of the first plurality of select transistors in each column receives a weight value from a corresponding one of the column lines connected to the weight block, a second source/drain terminal of each of the first plurality of select transistors is connected to a corresponding one of the storage capacitors and to a first source/drain terminal of each of the second plurality of select transistors, a gate terminal of each of the second plurality of select transistors is connected to the integration start line, a second source/drain terminal of each of the second plurality of select transistors is connected to a first terminal of each of a corresponding one of the plurality of sensor cells, and a second terminal of each of the plurality of sensor cells is connected to the data integration line” as recited in dependent claim 2 in combination with its other limitations and limitations of its base claim, independent claim 1.
Further, for example, claims 3 and 11-12, which each depend directly from intervening claim 2, are objected to as being dependent upon a rejected base claim (i.e., claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., intervening claim 2).
Also, for example, claim 13, which depends directly from intervening claim 12, is objected to as being dependent upon a rejected base claim (i.e., claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., intervening claims 2 and 12).
Additionally, with regard to claim 4, the prior art of record does not anticipate or render obvious the limitations “the second integrators in a given row except the first row receive signals from the second thresholding units in the previous row and receive weight values from the column lines,
the second thresholding units in a given row receive signals from the second integrators in the same row, the second thresholding units in a given row except the last row provide signal to the second integrators in the next row, and
 the second thresholding units in the last row provide signal to the output circuit” as recited in dependent claim 4 in combination with its other limitations and limitations of its base claim, independent claim 1.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125